MEMORANDUM *
Bishop appeals the district court’s dismissal of his petition for a writ of habeas corpus. We affirm for the reasons stated by the district judge in her well-reasoned decision.
Bishop alleges that he received constitutionally ineffective assistance of counsel at sentencing, after he pled guilty to solicitation to commit murder, Or.Rev.Stat. § 161.435. He contends that his counsel at sentencing ineffectively failed to present evidence that the murderer, while incarcerated, was heard by other inmates to say that Bishop, who had solicited the murder, did not know the murder had occurred until after it happened.
The district court denied Bishop’s petition for a writ of habeas corpus, explaining that the evidence that Bishop alleged should have been presented at sentencing, did not bear on two of three aggravating factors, each of which was independently relied on by the state sentencing court, and that Bishop failed to show that the omitted evidence would have affected the state sentencing court’s departure analysis. Thus the district court declined to disturb the decision of the state post-conviction court, which had denied relief on the basis that Bishop failed to show prejudice. See 28 U.S.C. § 2254; see also Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001) (holding that the federal habeas court’s task is to determine if the state court’s decision “was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States”) (internal quotation marks and citations omitted).
We agree that this determination of no prejudice was not contrary to clearly established federal law.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.